Exhibit 10.1

 

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of June
29, 2015, by and between FLEXSTEEL INDUSTRIES, INC., a Minnesota corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of April 14, 2010, as amended from time to time ("Credit Agreement").

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1.          Section 1.1. (a) is hereby amended by deleting "Sixty-Five Million
Dollars ($65,000,000.00)" as the maximum principal amount available under the
Line of Credit, and by substituting for said amount "Thirty Million Dollars
($30,000,000.00)."

 

2.          Section 6.1. (i) is hereby deleted in its entirety, and the
following substituted therefor:

 

“(i) Any change in control of Borrower or any entity or combination of entities
that directly or indirectly control Borrower, with “control” defined as
ownership of an aggregate of twenty-five percent (25%) or more of the common
stock, members' equity or other ownership interest (other than a limited
partnership interest).”

 

3.          Section 7.2. is hereby deleted in its entirety, and the following
substituted therefor:

 

“SECTION 7.2.          NOTICES.  All notices, requests and demands which any
party is required or may desire to give to any other party under any provision
of this Agreement must be in writing delivered to each party at the following
address:

 

  BORROWER: FLEXSTEEL INDUSTRIES, INC.     385 Bell Street     Dubuque, Iowa
52001          BANK: WELLS FARGO BANK, NATIONAL ASSOCIATION     MAC N8236-043  
  203 West 3rd Street, 4th Floor     Davenport, Iowa 52801

 

-1-

 

 

or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.”

 

4.          Except as specifically provided herein, all terms and conditions of
the Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

 

5.          Borrower hereby remakes all representations and warranties contained
in the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.

 

6.          Borrower acknowledges receipt of a copy of this Amendment signed by
the parties hereto.

 

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.
THIS NOTICE ALSO APPLIES TO ANY OTHER CREDIT AGREEMENTS NOW IN EFFECT BETWEEN
YOU AND THIS LENDER.

 

IN WITNESS WHEREOF, the parties hereto have caused this Modification to be
executed as of the day and year first written above.

 

FLEXSTEEL INDUSTRIES, INC.   WELLS FARGO BANK,
   NATIONAL ASSOCIATION           By: /s/ Timothy E. Hall   By: /s/ Grant
Friesth   TIMOTHY E. HALL, SR. VP
FINANCE, CFO, SECRETARY,
TREASURER     GRANT FRIESTH, SENIOR VICE
PRESIDENT

 

 

 

-2-



